DETAILED ACTION
1.	This office action is in response to U.S. Patent Application No.: 17/403,670 filed on 8/16/21 with effective filing date 8/13/2019. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim(s) 1, 5-8, 13 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2016/0219278 A1 in view of Chen et al. US 2018/0310017 A1 (hereinafter CH). 
Per claim 1, 8, 13 & 17, Chen et al. discloses a method of processing video data, comprising: determining, for a conversion between a current block of a video and a bitstream of the video (para: 07, e.g. a method of coding video data includes forming, for a current block of video data, a merge candidate list including a plurality of merge candidates, the plurality of merge candidates including four spatial neighboring candidates from four neighboring blocks to the current block and, immediately following the four spatial neighboring candidates).
Chen et al. fails to explicitly disclose rest of the claim limitations. 
CH however in the same field of endeavor teaches 
 information of candidates in a subblock-based merge candidate list based on whether at least one of a temporal motion vector prediction tool or a subblock-based temporal motion vector prediction tool is enabled (para: 40, e.g. the merge mode module 124 can include a sub-block merge module 125 that is configured to perform operations of the sub-PU TMVP mode; temporal collocated motion vectors of each sub-block can then be obtained, scaled, and used as motion vectors of the sub-blocks; those resulting motion vectors can be counted as a merge candidate (referred to as a sub-PU TMVP merge candidate, or sub-PU candidate) and listed in the merge candidate list); and performing, based on the determining, the conversion, wherein the information comprises a maximum number of candidates (ML) in the subblock-based merge candidate list, wherein determining the ML is further based on whether affine coding mode is enabled (para: 51, e.g. using the merge index and based on the constructed merge candidate list, a merge candidate can be determined and provided to the motion compensation module 221; the motion compensation module 221 can accordingly generate a prediction of the current block).
Per claim 5, Chen et al. further discloses the method of claim 1, wherein the conversion comprises decoding the current block from the bitstream (para: 52).
Per claim 6, Chen et al. further discloses the method of claim 1, wherein the conversion comprises encoding the current block into the bitstream (para: 52).
Per claim 7, CH further teaches the method of claim 1, wherein the conversion includes generating the bitstream from the current block; and the method further comprises: storing the bitstream in a non-transitory computer-readable recording medium (para: 45, e.g. the second adder 134 receives predictions of blocks from the intra prediction module 110 and the motion compensation module 121, and reconstructed residues of transform blocks from the residue decoder 133). 

Allowable Subject Matter
5.	Claims 2-4, 9-11, 14-16 & 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Chen et al. US 2018/0352223 A1, e.g. a reduced merge candidate signaling method is provided.  When building a merge candidate list for a prediction unit (PU) of a block of pixels, a video codec 
skips or partially skips the construction of some sub-PU merge candidates.
	Lee et al. US 2017/0332099 A1, e.g. a method of decoding video data includes constructing a motion vector candidate list of merge candidates for the current block of video data based on motion 
information from a number of neighboring blocks relative to the current block. 
	Zhou et al. US 2012/0257678 A1, e.g. methods for improved parallel motion estimation are provided that decouple the merging candidate list derivation and motion estimation for merge mode and skip mode and the advanced motion vector predictor (AMVP) candidate list. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485